DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election of claims #1-11, 17-20 in the reply filed on November 24, 2020 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

 	The Examiner requests confirmation that withdrawn claims 12-16 are cancelled (“Claims 12-16 have been canceled without prejudice”).  See Applicant’s Remarks filed November 24, 2020 at 1.

 	Claims #1-11, 17-25 are pending in the present Office Action.


Specifications
 	The specification is objected to because it lacks antecedent basis for the following: 
Reference number 158 of FIG. 2

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first barrier layer”, “second barrier layer”, “doped region” must be shown in elected FIG. 2 or the feature(s) canceled from the claim(s).  Furthermore, reference number 151 refers to both a doped region and a shallow trench isolation.  Furthermore, clarification of the extent of gate 110 in FIG. 1 is requested.  Refer to the 35 U.S.C. § 112(b) rejection infra.

    PNG
    media_image1.png
    493
    704
    media_image1.png
    Greyscale


 	Clarification is requested.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-11 and 17-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claims 1, 17, and 21, it is unclear how a gate conductor surrounds each of the pillar structures disposed between the first end and the second end.  The definition of “surrounding”, root form “surround”, is “to enclose on all sides”.  Here, the gate conductor 110 only partially surrounds each of the pillar structures 106a-d because FIG. 1 appears to all sides.

 	Applicant can address the rejection of claims 1, 17, and 21 by clarifying the extent of gate 110 in FIG. 1.

    PNG
    media_image1.png
    493
    704
    media_image1.png
    Greyscale


 	As to claims 1-3, there is a lack of antecedent basis for “the pillar structures”.  The Examiner suggests “the plurality of pillar structures”.
	

 	As to claim 17, there is a lack of antecedent basis for “the first pillar structures”.  The Examiner suggests “the plurality of first pillar structures”.


 	As to claim 18, there is a lack of antecedent basis for “the second pillar structures”.  The Examiner suggests “the plurality of second pillar structures”.

 	As to claims 21-23, there is a lack of antecedent basis for “the pillar structures”.  The Examiner suggests “the plurality of pillar structures”.

 	As to claims 21 and 24, there is a lack of antecedent basis for “the substrate”.  The Examiner suggests “the semiconductor substrate”.


No Prior Art Applied
 	The Examiner was unable to find prior art for the claims as currently written.
 	Lee et al. (U.S. Patent Publication No. 2020/0403065 A1), hereafter “Lee”, is the closest prior art.  As to claim 1, Lee teaches in FIG. 10 a substrate 105 having a top surface; a plurality of pillar structures 205 formed on top of the substrate, each pillar structure of the pillar structures comprises a first end (bottom end) and a second end (top end), wherein the first end is closer to the substrate than the second end; a gate conductor 640+660 disposed between the first end and the second end; a drain/source region 310 at the top surface of the substrate and in contact with the first end of a first pillar structure of the pillar structures; a source/drain region 310 at the top surface of the substrate and in contact with the first end of a second pillar structure of the pillar structures.
	However, Lee does not teach the gate conductor 640+660 surrounding each of the pillar structures because the gate conductor 640+660 does not enclose each of the pillar structures on all sides per the definition of “surround”.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829